In this action of contract the defendants demurred to each of the counts in the plaintiff’s amended declaration on the ground that the contract declared upon was within the Statute of Frauds (G. L. c. 259, § 1; Fifth) and that the memorandum annexed to each count was insufficient to satisfy that statute. The demurrer was sustained, and the only question before us is the sufficiency of that memorandum to satisfy the statute. See Weiner v. Lowenstein, 314 Mass. 642, 645-646 (1943); Siegel v. Knott, 316 Mass. 526, 527-528 (1944). The memorandum should have identified the purchaser, either by name or by description; it did not do so. It is, therefore, insufficient. Lewis v. Wood, 153 Mass. 321, 322 (1891). Williams v. Commercial Trust Co. 276 Mass. 508, 517 (1931). Cluff v. Picardi, 331 Mass. 320, 323 (1954). See Pearlstein v. Novitch, 239 Mass. 228, 230 (1921); Cousbelis v. Alexander, 315 Mass. 729, 730 (1944).

Exceptions overruled.